Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/02/2022.
Claims 1, 3, 6, 9-11, 13-16 and 21-41 are pending and have been examined.
Priority
The effective filing date of the instant Application is limited to the filing date of Application 14/445,735 (filed 07/29/14) because Application 14/445735 is the earliest application in the continuity chain that provides support for the claimed subject matter including recitation of “a first operating parameter of the drill and a second operating parameter of the drill … wherein the first operating parameter and second operating parameter are configured to automatically reset to a baseline upon a triggering event (claim 1)”, “a first line segment, wherein a first end of the first line segment represents a high end of the first operating parameter; and, wherein a second end of the first line segment represents a low end (claim 10)”; “at least one descriptor selected by the user (claims 29-30 and 39). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the continuing data on page one requires updating to reflect status of parent application. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9, 21-24 and 29-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovelass et al. (2013/0327552).
	Regarding claims 1, 3, 6, 9, 21-24, 29-41, Lovelass discloses a drill system, comprising: a drill (10; Fig. 18); and a secondary computing device (272, 268); wherein the drill comprises a housing (Fig. 18), a controller (42), a wireless transceiver (264, 274), a motor (34), and a chuck (20); wherein the motor, the controller and the wireless transceiver are housed in the housing (Fig. 2); wherein the chuck is configured to be selectively driven by the motor; wherein the secondary computing device includes a wireless transceiver (270, 274) which allows wireless communication between the drill and the secondary computing device (272; Fig. 18); wherein the secondary computing device further includes a user interface (par. 101) configured to allow an operator to change at least a first operating parameter or a descriptor of the drill and a second operating parameter of the drill; wherein the first operating parameter relates to motor speed (pars. 53-54, 75, 86-89); and wherein the second operating parameter relates to a clutch (pars. 53, 63, 73, 101); wherein the first operating parameter and second operating parameter are configured to be automatically reset to a baseline upon a triggering event (pars. 99-100); wherein the drill includes a display (80; Fig. 8); wherein the drill system is configured such that the operator is prompted to confirm the change of the operating parameters (using passwords or authorization codes; par. 101); wherein the operator is provided with a visual indication (passwords or codes received from 268 to 272; par. 101) when the first operating parameter and the second operating parameter have been reset to the baseline;  wherein the triggering event comprises actuation of an actuator (trigger 28; par. 100) on the drill; wherein the visual indication includes operation or blinking of a light (i.e. LED); wherein the descriptor includes a workpiece material (pars. 72-73, 94, 101); wherein the descriptor comprises a size (par. 73); wherein the at least one operating parameter relates to torque (par. 48, 52-53); wherein at least one operating parameter of the tool is modified in accordance with a workpiece material (par. 72-73, 94, 101).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11, 13-16 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovelass et al. (2013/0327552) in view of Winkler (WO2013/174556).
	Regarding claims 10 and 25-26, Lovelass discloses the invention substantially as claimed, as discussed above, comprising a user interface (80), but fails to disclose wherein the user interface is configured to display first and second line segments: wherein a first end of the line segments represents a high end of the first and second operating parameters; and wherein a second end of the first line segments represents a low end of the first and second operating parameters, and a visual indication along the line segment. Winkler discloses an electric tool comprising control interface (18a) with the teaching of a line segment comprising ends that represent high and low ends of operating parameter, wherein the line comprises visual indications for the purposes of facilitating the adjustment of parameters by a user. IT would have been obvious to one having ordinary skills in the art to have provided Lovelass’s interface with these features in order to facilitate adjustment of said parameter and provide better visual indication. 
	Regarding claims 11, 13-16, 27-28, Lovelass discloses wherein the first operating parameter is configured to be automatically reset to a baseline value in response to a triggering event (par. 101); wherein the power tool system is configured such that the operator is prompted to confirm the triggering event (via passwords and codes; par. 101); wherein the first operating parameter is related to motor speed (pars. 53-54, 75, 86-89); and wherein the second operating parameter relates to a clutch (pars. 53, 63, 73, 101). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731